 



EXHIBIT 10.I.1

AMENDMENT NO. 1 TO THE
1995 OMNIBUS COMPENSATION PLAN

     Pursuant to Section 15.1 of the El Paso Energy Corporation 1995 Omnibus
Compensation Plan, as amended and restated (the “Plan”), the Plan is hereby
amended as follows, effective December 3, 1998:

The following subsection (k) shall be added to Section 6.4 to read as follows:

     “(k) Deferral Election

     A Participant may elect irrevocably (at a time and in a manner determined
by the Plan Administrator or the Company, as appropriate) at any time prior to
exercising an option granted under the Plan that issuance of shares of Common
Stock upon exercise of such option and/or associated stock appreciation right
shall be deferred until a pre-specified date in the future or until the
Participant ceases to be employed by the Company or any of its Subsidiaries, as
elected by the Participant. After the exercise of any such option and prior to
the issuance of any deferred shares, the number of shares of Common Stock
issuable to the Participant shall be credited to the deferred stock account (or
such other account(s) as the Management Committee shall deem necessary and
appropriate) under a memorandum deferred account established pursuant the
Company’s then-existing Deferred Compensation Plan (as it may be further
amended) (the “Deferred Compensation Plan”), and any dividends or other
distributions paid on the Common Stock (or its equivalent) shall be deemed
reinvested in additional shares of Common Stock (or its equivalent) until all
credited deferred shares shall become issuable pursuant to the Participant’s
election, unless the Management Committee of the Deferred Compensation Plan
shall otherwise determine.”



    Section 9.5(c) is amended to read as follows:

     “(c) Form of Payment

     A Participant or a Participant’s Beneficiary shall be entitled to receive
from the Company a benefit payment as provided pursuant to Sections 9.5(b)(i) or
9.5(b)(ii), as applicable, equal to the product of the Adjusted Value and the
number of vested Units of a Participant. Such payment shall be made as soon as
practicable following the applicable Valuation Date in accordance with this
Section 9.5(c).

     Except as provided in Sections 9.5(d) and 9.7 (or unless the Plan
Administrator otherwise determines at any time that the form of payment should
be changed), benefit payments made to a Participant pursuant to this Section 9,
shall be made as follows:

(i) Participants employed by the Company holding the position of Chairman of the
Board, President or Chief Executive Officer and Participants employed by Company
Subsidiaries holding equivalent positions, but not necessarily the same title,
shall receive their Performance Unit payout as follows:

(A) 50% (fifty percent) in cash and

(B) 50% (fifty percent) in Common Stock.

(ii) Participants employed by the Company holding the position of Vice Chairman
of the Board, Chief Operating Officer, or Executive Vice President and
Participants employed by Company Subsidiaries holding equivalent positions, but
not necessarily the same title, shall receive their Performance Unit payout as
follows:

(A) 60% (sixty percent) in cash and

(B) 40% (forty percent) in Common Stock.

 



--------------------------------------------------------------------------------



 



(iii) Participants employed by the Company holding the position of Senior Vice
President and Participants employed by Company Subsidiaries holding equivalent
positions, but not necessarily the same title, shall receive their Performance
Unit payout as follows:

(A) 75% (seventy-five percent) in cash and

(B) 25% (twenty-five percent) in Common Stock.”

The following Section 10.10 shall be added to read as follows:

     “10.10 A Participant may elect irrevocably (at a time and in the manner
determined by the Plan Administrator or the Company, as appropriate), prior to
vesting of Restricted Stock, that the Participant relinquishes any and all
rights in the shares of Restricted Stock in exchange for an interest in the
Deferred Compensation Plan and receipt of such shares shall be deferred until a
pre-specified date in the future or until the Participant ceases to be employed
by the Company or any of its Subsidiaries, as elected by the Participant. At the
time the restrictions lapse on the shares of Restricted Stock (as specified at
the time of grant, or otherwise if changed by the Plan Administrator), the
number of shares of Common Stock issuable to the Participant shall be credited
to the deferred stock account (or such other account(s) as the Management
Committee shall deem necessary and appropriate) under a memorandum deferred
account established pursuant to the Deferred Compensation Plan, and any
dividends or other distributions paid on the Common Stock (or its equivalent)
shall be deemed reinvested in additional shares of Common Stock (or its
equivalent) until all credited deferred shares shall become issuable pursuant to
the Participant’s election, unless the Management Committee of the Deferred
Compensation Plan shall otherwise determine.”

The first sentence of Section 13.7 is hereby deleted in its entirety and
replaced with the following sentence:

“Appropriate provision shall be made for all taxes required to be withheld in
connection with the exercise, grant or other taxable event with respect to
options, limited stock appreciation rights, stock appreciation rights,
Restricted Stock and Performance Units under the applicable laws and regulations
of any governmental authority, whether federal, state or local and whether
domestic or foreign, including, but not limited to, the required withholding of
a sufficient number of shares of Common Stock otherwise issuable to a
Participant to satisfy the said required minimum tax withholding obligations.”

     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 3rd day of December, 1998.

            EL PASO ENERGY CORPORATION
      By:   /s/ Joel Richards III         Joel Richards III        Executive
Vice President     

     
Attest:
   
 
   
/s/ David L. Siddall

--------------------------------------------------------------------------------

   
Corporate Secretary
   

 